Title: Joseph Milligan to Thomas Jefferson, 3 January 1812
From: Milligan, Joseph
To: Jefferson, Thomas


          
                  Dear Sir 
                  Georgetown 
                     January 3rd 1812
          
		  
		  I hope you will pardon me but as the manuel is out of print and many applications for it I wished to know whether I might have your permission to print a new edition during the present Session of Congress: the booksellers both of Baltimore & Philad have applied to me for it therfore I wished to say to them whether I might Calculate on supplying them from the New edition I proposed with your permission to print it on a fine wove Flax 8vo 
		  I
			 wrote you on that Subject on the 2nd December last which perhaps has not reached you, I have spoken with Mr S. H. Smith on the Subject of a new edition last winter at which time I purchased the few remaining Copies of the first Edition as he is out of business he seemed to think it advisable for me to have a
			 new edition printed if I could obtain your permission
			 with best wishes for your health & happiness I am
          with high respect & Esteem Your obidient Servant
                  Joseph Milligan
        